In a proceeding-under CPLR, article 78, to compel the respondent Warden to furnish petitioner’ with medical care and treatment, upon the basis of which a writ of habeas corpus issued, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered January 19, 1966, which denied the application and dismissed the petition. Appeal dismissed as academic, without costs. It appears that the petitioner has been released from prison. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.